DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
The response to the Restriction/Election of the application, received on 8/23/2022 resulted in the following Restricted Invention and Elected Embodiment as required under 35 U.S.C. 121. 
Group I: Claims 1-18 (Apparatus) are drawn to an apparatus for drying and storing polishing pads for grinding machines, classified in B24B 23/005 (Auxiliary devices used in connection with grinding machines).
Of the Group I claims selected for examination, the applicant elected the patentable distinct species represented by Species 1 below:  
Species 1: Figures 1a-1k.
The applicant has elected the Invention/Species represented by Claims 1-14 without traverse.   
Specification
The disclosure is objected to because of the following informalities (for convenience, paragraph references reflect the PG Pub version of the specification). Appropriate correction is required:
The part name “angle” is used for both part “229” and part “601.” The same part name applied to two different parts can cause confusion. 
The part “bottom” in Paragraph 0022 has the part number “100”, this should be part “101,” see paragraph 0021.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because (note that for convenience, paragraph references reflect the PG Pub version of the specification). :
The drawings must show every feature of the invention specified in the claims. The following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered: 
Figure 1J does not depict Guide Slots or Guide Plates to attach a secondary or tertiary container (Claims 6-8 and Claims 11-12)
Figure 1k does not depict Guide Slots on Guide Plates to attach a secondary or tertiary container (Claims 6-8 and Claims 11-12)
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Para 0005 : Discusses a container assembly with a primary and secondary container, this is not depicted as the entire assembly in the drawings, and some drawings are missing the connection features, that would make the entire assembly possible. 
Para 0010 : Discusses a container assembly with a primary, secondary, and tertiary container, this is not depicted as the entire assembly in the drawings, and some drawings are missing the connection features, that would make the entire three component assembly possible.
The drawings are objected to under 37 CFR 1.84(p)(4) because:
Reference characters "601" and "229" have both been used to designate “angle;” see paragraphs 0053 and 0041.  While these are not from the elected species, the features are common to all embodiments.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Claim Objections
Claim 13 objected to because of the following informalities:  the material composition of the device includes the term “a thermoset.”  For clarity recommend the claim structure and wording might say; “the device is composed of a thermoplastic or a thermoset polymer.“ Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  
Because (A) the Inventor has not provided direction (for example, with respect to “an air-generating device,” 
(B) no working examples have been disclosed, to show “an air-generating device,” and…
(C) the breadth of Claim 4 is such that undue experimentation would be required for a person of ordinary skill in the art, in order to make or use the invention.
Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 14 are rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 10 and 13 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed on 8/23/2022 when the applicant elected Species I set out in the Restriction/Election requirement outlined above. In that paper, the inventor or a joint inventor has stated that the invention is drawn to Species I (Figures 1a-1k), and this statement indicates that the invention is different from what is defined in the claims because of the following reasons:
 In regards to Claim 10, the claim language allows for a handle on either primary or secondary container, or both.  The specification, paragraph 0029, the applicant states that “the lid 114 may comprise a handle.”  The elected species tied to the drawings has both primary and secondary containers with handles.  The claim should be revised to positively claim what was elected and portrayed in Figures 1a-1k.
In regards to Claim 14, the claim language allows for: (i) the lid of the first container is a hard lid, (ii) the lid for the second container is a hard lid, or both (i) and (ii).  The specification, in paragraphs 0004-0005, 0030 and 0043, the specification cites that “IN SOME EMBODIMENTS” the lid is a “hard lid.”  The elected species tied to the drawings does not give any indication of lid hardness or what would specifically define what standard of “hardness” is used.  The specification should be amended or the drawings annotated with a hardness standard that is claimed if this is critical to the elected invention. 
Therefore, the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crookshanks et al. (US 20080272126, hereafter referred to as Crookshanks).  The Examiner’s Annotated Diagram A for Crookshanks follows:

    PNG
    media_image1.png
    820
    946
    media_image1.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Crookshanks teaches: A device for drying and storing polishing pads (Crookshanks, 100 – Basket assembly), the device comprising: a) a first container (102 – main basket) comprising: a bottom (110 – bottom surfaces); a plurality of side walls (112 – side surfaces), each extending upwards from said bottom and enclosing an interior of the first container (134 – main compartment) (See Examiner Annotated Diagram A, Figure 1A and Paragraph 0051), at least one of the plurality of side walls comprising one or more perforations configured to allow passage of air into and out of said first container (Figure 1 has perforations on every wall), and the interior comprising one or more partitions (132 – partitions) dividing the interior into one or more first compartments (Paragraph 0052 describes dividing the main basket – 102, into four compartments – 134), each of the one or more first compartments sized to hold an individual polishing pad (Crookshanks has the capability to hold items); and a lid (118 – lid) engaged with a top of the first container (See Annotated Diagram A, Figure 1); and b) a second container (104 – supplemental basket) removably coupled to the first container (102 – Main basket), the second container comprising: a bottom (110 – bottom surface); a plurality of side walls (112 – side walls) each extending upwards from the bottom and enclosing an interior of the second container (134 – compartments), NOT EXPLICITLY TAUGHT {
Cookshanks while teaching compartments within the secondary and tertiary containers (Crookshanks, Figure 5B and Examiners Annotated Diagram A), Crookshanks does not explicitly teach secondary compartments made with partitions dividing the primary compartment of the secondary container.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use partitions to divide the secondary compartment, just like the first compartment because Applicant has not disclosed that the use of a partition to divide the secondary container provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in Crookshanks. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Crookshanks formed compartments because the instant application is not clear on the size of the polishing pads or the advantages of portioned compartments over formed compartments.Therefore, it would have been an obvious matter of design choice to modify Crookshanks to obtain the invention as claimed.
In regards to Claim 2, Crookshanks teaches: wherein the one or more perforations (Crookshanks, 116 – interlinked cross pieces) is one or more ventilation holes (Paragraph 0051 describes the lattice as large enough to allow the passage of “small food particles and liquid to pass through the surfaces – 110, 112; the lattice structure of Crookshanks has the inherent capability to also ventilate the contents of the container).  
In regards to Claim 3, Crookshanks teaches: wherein the one or more perforations (Crookshanks, 116) are configured to allow passive airflow into and out of the first container (Paragraph 0051 describes the lattice as large enough to allow the passage of “small food particles and liquid to pass through the surfaces – 110, 112; the lattice structure of Crookshanks has the inherent capability to also ventilate the contents of the container). 
In regards to Claim 4, Crookshanks teaches: wherein the one or more perforations (Crookshanks,116 – lattices) are configured to be removably coupled to an air-generating device (Crookshanks, Paragraph 0050, has Structures 108 – coupling mechanism and 109- stops – are provided for coupling additional baskets to the sides of the main basket, and have the inherent property of also being configured to have an air-generating device coupled to them.).
In regards to Claim 5, Crookshanks teaches: wherein the first container and the second container (Second Container partitions not explicitly taught) each comprise a plurality of partitions..
While Crookshanks does not explicitly teach two containers with the same features (partitions), the use of partitions to divide a container is a design choice as argued below.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use partitions to divide the secondary compartment, just like Crookshanks divided the first compartment because Applicant has not disclosed that the use of a partition to divide the secondary container provides an advantage, is used for a particular purpose, or solves a stated problem that is not already solved in Crookshanks. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Crookshanks formed compartments because the instant application is not clear on the size of the polishing pads or the advantages of portioned compartments over formed compartments.Therefore, it would have been an obvious matter of design choice to modify Crookshanks to obtain the invention as claimed.
In regards to Claim 10, Crookshanks teaches: wherein: (In an apparent choice of limitations, the examiner will choose to examiner item ii) (NOT EXAMINED) 
In regards to Claim 11, Crookshanks teaches: . The device of claim 1, further comprising a third container (Crookshanks – Described in Paragraph 0060 and shown in Annotated Diagram A, Item E). 
In regards to Claim 12, Crookshanks teaches: 12. The device of claim 11, wherein the third container is removably coupled to at least one of the first container and the second container (Crookshanks paragraph 0060 and Connection means – D in Annotated Diagram A anticipate this capability).  
In regards to Claim 14, Crookshanks teaches: 14. The device of claim 1, wherein: (In an apparent choice of limitations, the examiner will choose to examiner item ii) (NOT EXAMINED) .  


Claims 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crookshanks et al. (US 20080272126 - hereafter referred to as Crookshanks) in view of Fung et al (US 20150257980 – hereafter referred to as Fung.  The Examiner’s Annotated Diagram B for Fung follows:

    PNG
    media_image2.png
    652
    710
    media_image2.png
    Greyscale

Examiner's Annotated Diagram B
In regards to Claim 6, Crookshanks teaches and container with connection means and all the limitations of the parent claim.
Crookshanks does not explicitly teach a guide slot and plate connection on the sidewalls of the container.
However, Fung – in a similar disclosure on containers with connection means to form a unitary assembly - teaches: wherein an exterior of at least one of the plurality of the previously disclosed side walls of the first container comprises one or more guide slots (Fung – longitudinal guiding bulges, 16) for receiving one or more guide plates (Next to item 15 – guide slots or Item C, Annotated Drawing)  present on the exterior of at least one of the plurality of side walls of the second container (Fung’s connecting structures are on the exterior of the container, per Annotated Figure B and Paragraph 0051 of Fung) (Fung’s MOTIVATION: From Paragraph 0012 – in order to provide a plurality of compartments connected in a side-by-side relation to form a unitary structure – paraphrase).
Fung also teaches that the guide slots and plates are engaged by sliding them together (See Annotated Diagram B above, and Paragraph 0051) (Fung’s MOTIVATION: From Paragraph 0012 – in order to provide a plurality of compartments connected in a side-by-side relation to form a unitary structure – paraphrase).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the connection structure of Crookshanks (Structures 108 – coupling mechanism and 109 – stops, Annotated Diagram A), substituting the connection structure taught by Fung (Longitudinal Guiding Bulges, 16 and Guide Slots – Item C, Annotated Diagram B, connected by sliding the containers together), motivated by the benefit of advantageously improving the ability of providing a plurality of compartments connected in a side-by-side relation to form a unitary structure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Further, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the connecting structure of Crookshanks because Applicant has not disclosed that the specific connection structure of guide slots and guide plates that slide into engagement provides an advantage over what is already known in the prior art, is used for a particular and novel purpose, or solves a newly discovered problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the connection structure of Crookshanks because both structures serve to attach one subassembly to another, thus forming a unitary container structure.Therefore, it would have been an obvious matter of design choice to modify Crookshanks to obtain the invention as claimed.
In regards to Claim 7, the modified container of Crookshanks teaches: wherein the one or more guide plates (Fung, Longitudinal Guiding Bulges, 16 and Guide Slots – Item C) are configured to be slidably engaged with one or more guide slots (See Fung, paragraph 0051 and the rejection and rationale of the parent claim above where this limitation is met.).  
In regards to Claim 8, Crookshanks teaches and container with connection means and all the limitations of the parent claim.
Crookshanks does not explicitly disclose another type of connection structure.
However, Fung – in a similar disclosure on containers with connection means to form a unitary assembly - teaches: wherein an exterior of at least one of the plurality of side walls of the second container comprises one or more guide slots (Fung teaches an alternating arrangement of guide plates and guide slots on the plurality of containers, See Annotated Diagram B) for receiving one or more guide plates present on an exterior of at least one of the plurality of side walls of the first container (Since the containers of Fung have both types of connection means on one container, multiple containers {either primary or secondary} can be connected by either specific part on either container surface) (Fung’s MOTIVATION: From Paragraph 0012 – in order to provide a plurality of compartments connected in a side-by-side relation to form a unitary structure – paraphrase).  
Fung also teaches that the guide slots and plates are engaged by sliding them together (See Annotated Diagram B above, and Paragraph 0051) (Fung’s MOTIVATION: From Paragraph 0012 – in order to provide a plurality of compartments connected in a side-by-side relation to form a unitary structure – paraphrase).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the connection structure of Crookshanks (Structures 108 – coupling mechanism and 109 – stops, Annotated Diagram A), substituting the connection structure taught by Fung (Longitudinal Guiding Bulges, 16 and Guide Slots – Item C, Annotated Diagram B, connected by sliding the containers together), motivated by the benefit of advantageously improving the ability of providing a plurality of compartments connected in a side-by-side relation to form a unitary structure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
In regards to Claim 9, Crookshanks teaches: wherein the one or more guide plates  (Fung, Longitudinal Guiding Bulges, 16 and Guide Slots – Item C)  are configured to be slidably engaged with one or more guide slots (See Fung, paragraph 0051 and the rejection and rationale of the parent claim above where this limitation is met.).   
In regards to Claim 13, Crookshanks teaches the use of polymeric materials for the formation of the composite container system (Crookshanks, paragraph 0060).
Crookshanks does not explicitly claim a thermoplastic polymer or thermo set (examiner added) polymer (Thermoset polymer is the additional assumed material): 
However, Fung explicitly teaches: wherein the device is composed of (In an apparent choice of limitations, the examiner chooses the thermoplastic polymer) a thermoplastic polymer (Paragraph 0053 – Polypropylene – which is categorized under thermo-plastic polymers) or (NOT EXAMINED) 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the material used in the fabrication of the container of Crookshanks (Paragraph 0060 – polymeric materials), substituting the materials explicitly taught by Fung (Longitudinal Guiding Bulges, 16 and Guide Slots – Item C, Annotated Diagram B, connected by sliding the containers together), motivated by the benefit of advantageously improving the ability of providing a plurality of compartments connected in a side-by-side relation to form a unitary structure.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to choose a material with known properties appropriate to the use of the container because Applicant has not disclosed that the use of the broad categories of thermoplastics provides an advantage, is used for a particular purpose, or solves a stated problem that is not already addressed in the prior art. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the broader range of materials taught by Crookshanks because material choice is a simple substitution of one known element (material) for another to obtain predictable results.  In this case, the materials used to fabricate Crookshanks would be changed to suit the application in order to enable a sufficiently strong the connection means (Rationale B of rationales supporting a conclusion of obviousness. Therefore, it would have been an obvious matter of design choice to modify Crookshanks to obtain the invention as claimed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis (US 8550290) discloses Figures 1-17 and features common to containers with passive ventilation as well as general features relevant to the scope and structure of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784